Citation Nr: 1043397	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-12 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, 
claimed as insomnia secondary to PTSD or medications. 

3.  Entitlement to service connection for a right shoulder 
disability. 

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon 
that denied entitlement to service connection for a psychiatric 
disorder, claimed as PTSD, a sleep disorder, claimed as insomnia 
secondary to PTSD or medications, a right shoulder disability, a 
left knee disability, and a right knee disability, and denied an 
initial compensable disability rating for bilateral hearing loss.

The issues of entitlement to service connection for a sleep 
disorder, right shoulder disability, left knee disability, and 
right knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosed psychiatric 
disorder.  

2.  The Veteran's hearing has been manifested by no more than 
Level I hearing acuity with 100 percent speech recognition scores 
bilaterally at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  A current psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  The criteria for a compensable initial disability rating for 
bilateral hearing loss have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated March 2007 and 
October 2007 the Veteran was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
on appeal.  The Veteran was also advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the Veteran was provided in March 2007 prior to 
the initial unfavorable decision in March 2008.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   
Although the present appeal involves the issue of an initial 
service connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the Veteran was provided with notice of what type 
of information and evidence was needed to substantiate the claim.  
Further, the March 2007 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, private 
treatment records, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded audiological and psychiatric VA 
examinations in December 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Given that the relevant medical history was 
reviewed by the examiners and the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

Service Connection - Psychiatric Disorder

The issue before the Board includes claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent regarding any 
psychiatric complaints, treatment, or diagnosis with the 
exception of the Veteran's retirement physical in April 1985 
during which the veteran reported "frequent trouble sleeping" 
and "depression and excessive worry."  Following examination, 
however, the examiner reported normal psychiatric and 
neurological findings.  Post-service, the Veteran has not sought 
medical treatment for or been diagnosed as having a psychiatric 
disorder.  In June 2007, however, the Veteran complained of 
depression to his private physician, Dr. H.R., MD.  Following 
examination, Dr. H.R. reported the Veteran's mental status to be 
within normal limits.  The VA afforded the Veteran a psychiatric 
examination in December 2007.  The Veteran reported that he has 
never received any mental health care nor does he believe he 
suffers from any mental health problems at present.  The examiner 
noted that the Veteran did experience traumatic events while 
serving in Vietnam, but he did not report many PTSD symptoms.  
The examiner acknowledged some memory loss and a restricted range 
of affect, as well as some problems staying asleep, but no other 
clinically significant symptoms.  Following examination, the 
examiner concluded that the Veteran has neither PTSD nor any 
other clinically significant mental health problems.  The 
examiner discussed the conclusion with the Veteran and noted that 
the Veteran agreed with him.  

The Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service connection; 
an appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease or injury while on 
active service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).

The Board is aware of the Veteran's belief that he has a 
psychiatric disorder.  Although the Veteran is competent to 
describe symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an opinion on 
a medical matter such as the diagnosis of the specific disability 
at issue, namely a psychiatric disorder, including post-traumatic 
stress disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Furthermore, the question of 
causation, in this case, involves a complex medical issue that 
the Veteran is not competent to address.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).    

The Veteran has more recently asserted in his April 2009 
substantive appeal that the December 2007 VA examination was 
prejudicial due to a question regarding his status as a Navy 
retiree receiving retired pay from the Navy.  The medical record 
does not support this contention.  The examiner methodically 
discussed the necessary criteria for a diagnosis of PTSD.  He 
recorded the Veteran's responses to questions about his 
symptomatology and acknowledged what symptoms the Veteran was 
experiencing.  He provided a thorough rationale for determining 
that the Veteran did not have a current psychiatric disability.  
The Veteran has not asserted that any information provided in the 
examination was inaccurate, but rather claims that the 
examination was improper due to the examiner's prejudice.  As the 
examiner thoroughly discussed all symptomatology and provided 
thorough explanations for his determination, and as there is no 
evidence of prejudice in the examination, the Board finds the 
veteran to not be credible in his assertion.  

The Board acknowledges the Veteran's combat experience in 
Vietnam, but notes that a traumatic event in service is not 
enough to warrant service connection.  The Veteran must have a 
current psychiatric disability, which the competent evidence of 
record does not currently show.  Without a current disability, 
service connection for a psychiatric disorder is not warranted.  

Compensable Initial Disability Rating - Hearing Loss

Schedular Analysis

The Veteran contends that the initial disability rating for his 
bilateral hearing loss disability should be evaluated as 
compensable.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time, and different ratings can 
be assigned for different periods of time in a practice known as 
"staged ratings."  See Fenderson v. West, 12 Vet.App. 119 
(1999).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity.  Audiological exams used to measure 
impairment must be conducted by a State-licensed audiologist and 
must include both a controlled speech discrimination test 
(Maryland CNC) and pure tone audiometric tests.  38 C.F.R. 
§ 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state- licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII. 

The Veteran underwent an audiological examination in December 
2007.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
50
65
LEFT
20
20
40
70

The air conduction pure tone averages were 39 decibels for the 
right ear and 38 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent bilaterally.  
The examiner noted the Veteran's hearing within normal limits 
between 250 and 2000 Hertz and moderate to severe between 3000 
Hertz and 8000 Hertz bilaterally with a mild loss at 500 Hertz in 
the right ear.  The record contains no other audiometric 
findings.  

As the audiological results do not meet the requirements for 
exceptional patterns of hearing impairment, the Veteran's hearing 
must be evaluated using Table VI.  When applying the pure tone 
averages and the speech recognition scores to Table VI, the left 
and right ears are each assigned Level I.   The Board then 
applies those levels to Table VII, which results in a 
noncompensable evaluation for the Veteran's hearing loss.  As 
such, a compensable initial disability rating for bilateral 
hearing loss is not warranted.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with decreased hearing acuity.  
The Veteran received an audiological examination that 
appropriately measured the Veteran's hearing loss levels.  The 
Veteran has not asserted and the Board has not found any reason 
to doubt the accuracy of the audiological examination.  
Additionally, the findings appropriately apply to the criteria 
set forth in the Rating Schedule.  As the Veteran's hearing loss 
was appropriately measured and applied, the Board is of the 
opinion that the Rating Schedule contemplates all aspects of his 
disability, so that extraschedular consideration is not 
warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include post-traumatic stress disorder, is denied.

Entitlement to a compensable initial disability rating for 
bilateral hearing loss is denied.  


REMAND

The Veteran was afforded a VA orthopaedic examination in November 
2007.  The examiner performed a thorough examination and 
diagnosed bilateral mild functional shoulder acromioclavicular 
joint degenerative joint disease, bursitis/tendinopathy, left 
greater than right, without clear impingement findings, and 
bilateral knee, age-related, mild degenerative joint disease.  
The examiner then opined that he was unable to relate the 
disabilities to active service without resorting to mere 
speculation.  He did not provide any rationale for why an opinion 
could not be provided.  In his April 2009 substantive appeal, the 
Veteran argued that if the VA examiner could not make a 
determination without resorting to speculation, then the exam is 
inadequate and he should be afforded another VA examination.  

The Board notes that the Veteran did have in-service complaints 
relating to his right shoulder and his left knee.  The Veteran 
was diagnosed and treated for gouty arthritis of both shoulders, 
possibly shoulder-hand syndrome secondary to an old cervical 
trauma, and calcific tendonitis of the right shoulder from 
January 1976 through May 1976.  In November 1977, the Veteran 
reported pain in his left knee - onset while jogging.  The 
examiner noted no history of trauma and no effusion.  The knee 
was considered stable and treated with an ace bandage.  The 
Veteran acknowledges no treatment in service for his right knee, 
but claims it is secondary to the left.  As such, these two 
issues are inextricably intertwined and the right knee must be 
remanded for consideration with the left.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
found that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  In Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court specifically found that 
a medical opinion that contains only data and conclusions is 
accorded no weight.  The Court has previously found that an 
opinion that is unsupported and unexplained is purely speculative 
and does not provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board therefore finds that the examiner provided an 
inadequate rationale for his opinion.  Further examination is 
required before a decision on the merits may be made regarding 
the Veteran's bilateral knee and right shoulder claims. 

Additionally, the Board notes that the Veteran has claimed 
service connection for a sleep disorder, to include insomnia, as 
secondary to the medication and pain of his service-connected 
disabilities.  As such, the Board requests that the examiner also 
address this issue in the examination.  The examiner should 
address the level of discomfort caused by the Veteran's service-
connected disabilities and whether the medication or the pain has 
resulted in a sleep disorder.   

Accordingly, the remaining issues are REMANDED for the following 
action:

1.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current right shoulder, 
left knee, and right knee disability, as 
well as any sleep disorder.  The relevant 
documents in the claims file should be made 
available to and reviewed by the examiner in 
connection with the examination.  Any tests 
deemed medically advisable should be 
accomplished.  The examiner should clearly 
note any current disability and respond to 
the following:  

a.)  For any current right shoulder 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's right 
shoulder disability is causally or 
etiologically related to service, including 
his right shoulder complaints during service.  

b.)  For any current left knee disability, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's left knee disability is causally or 
etiologically related to service, including  
the Veteran's complaints of left knee pain 
during service.  

c.)  For any current right knee disability, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's right knee disability is causally 
or etiologically related to the Veteran's 
service or to his left knee disability.  

d.)  The examiner should also address whether 
the Veteran currently has a diagnosable sleep 
disorder.  If so, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any sleep disorder found is 
causally or etiologically related to service 
or any of the Veteran's service-connected 
disabilities.

A complete rationale should be given for any 
opinion provided.  If the examiner again 
notes that an opinion may not be provided 
without resorting to speculation, the 
examiner should provide a rationale for the 
inability to relate the diagnosis to service 
and should indicate if any further 
information would assist the examiner in 
making the determination.  

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO should review the expanded 
record and determine if the claims remaining 
on appeal may be granted on any basis.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and should be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


